 



Exhibit 10.4
AMENDMENT NO. 1 TO
WINDSTREAM BENEFIT RESTORATION PLAN
     The Windstream Benefit Restoration Plan (the “Plan”) is amended, effective
as of December 29, 2006, as follows:
     1. The Plan is hereby amended by adding the following new Article IX at the
end thereof:
“ARTICLE IX
Transfer of Profit Sharing Plan Excess Benefit Account
and Thrift Plan Excess Benefit Account Balances
Each Participant’s Profit Sharing Plan Excess Benefit Account and Thrift Plan
Excess Benefit Account balances under the Plan for services through December 31,
2006 (as adjusted for earnings through December 31, 2006) will be transferred
and credited to the Participant’s “Retirement/Termination Account” under the
Windstream 2007 Deferred Compensation Plan (the “2007 Plan”) as of January 1,
2007. As a result of such transfer and crediting, all of the Company’s
obligations and Participant’s rights under the Profit-Sharing Plan portion (as
set forth in Article III) and the Thrift Plan portion (as set forth in
Article IV) of the Plan shall automatically be extinguished and become
obligations and rights under the 2007 Plan without further action and the
Profit-Sharing Plan portion (as set forth in Article III) and the Thrift Plan
portion (as set forth in Article IV) of the Plan shall automatically be
terminated, in each case effective as of January 1, 2007. ”
     2. Except as explicitly set forth herein, the Plan will remain in full
force and effect, including, without limitation, the Retirement and Spousal
Death Benefits portion of the Plan (as set forth in Article V of the Plan).
     This amendment has been approved and signed by an authorized officer of
Windstream Corporation as of the date specified above.

            WINDSTREAM CORPORATION
      By:   /s/ John P. Fletcher        Name:   John P. Fletcher        Title:  
Executive Vice President and General Counsel   

 